(V22) Vanguard Index Funds - Vanguard Small-cap Index Fund (1) Diversification of Investment Portfolio USD 109.75 VANGUARD SMALL CAP INDEX FUND (All Share Classes) (As of the end of April 2016) Name of Country Market Value Investment Ratio (%) Type of Assets US Total Dollar [Common Stock] 56,141,885,128 99.56 0.00 0.00 0.00 Sub-Total 56,141,885,128 99.56 Cash, Deposits, and Other Assets (after liabilities) 247,605,566 0.44 Total (Net Asset Value) 56,389,490,694 100.00 6,188,746.60 Million JPY ** Total Net Assets for Investor Shares: $ 4,098,712,583.78 (as of the end of April 2016) Note: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter.
